                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
            v.                                        )
                                                      )            1:20-mj-473
ANTONIO WOODEN,                                       )
                                                      )
                                                      )
                       Defendant.                     )


                   GOVERNMENT'S MOTION FOR PRETRIAL DETENTION

         Comes now the United States of America, by counsel, Josh J. Minkler, United States

Attorney for the Southern District of Indiana, and Barry D. Glickman, Assistant United States

Attorney, and respectfully moves this Honorable Court to enter an order detaining the defendant

pending trial in this cause.   In support of the foregoing request, the United States submits the

following:

       1.        The defendant is charged in a criminal complaint issued on June 3, 2020, with

Unlawful Possession of a Firearm by a Fugitive from Justice, in violation of Title 18, United

States Code, Section 922(g)(2) and Unlawful Possession of a Firearm by an Unlawful User of a

Controlled Substance, in violation of Title 18, United States Code, Section 922(g)(3).

       2.        The defendant is charged in the criminal complaint with offenses involving the

possession or use of a firearm. See 18 U.S.C.' 3142(f)(1)(E)




                                                  1
        3.      The United States respectfully submits that should the defendant be released,

there is a serious risk he would flee. See 18 U.S.C.' 3142(f)(2)(A). The United States also

submits that the defendant represents a serious danger to the community.

        4.      For the foregoing reasons the United States is seeking the entry of an order

detaining the defendant pending trial in this cause, and respectfully requests the opportunity to

present other evidence, if necessary, at the Detention Hearing in this matter.

        WHEREFORE, the United States of America requests the Court to grant this motion and

for all other just and proper relief.

                                                      Respectfully Submitted

                                                      JOSH J. MINKLER
                                                      United States Attorney


                                              By:     s/ Barry D. Glickman
                                                      Barry D. Glickman
                                                      Assistant United States Attorney




                                                 2
